6Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Applicant’s representative Steven D. Jinks on 2/24/2022.

The application has been amended as follows: 
1. (Currently Amended) A laser cladding apparatus comprising:
a processing head that forms a cladding layer on a substrate, wherein
the processing head includes 
a cylindrical body with a lens configured to collect laser light and irradiate the substrate with the laser light,
a jet nozzle into which an assist gas is introduced to form a jet of the assist gas around the laser light, and
a powder container around the jet nozzle and configured to store a cladding material powder to be fed to the substrate,

the powder container includes an inner wall around the jet nozzle, an outer wall, a top wall, and a bottom wall and the powder feeding port is through the inner wall and is the only unsealed opening, 
the laser cladding apparatus is configured to feed the assist gas to the jet nozzle and adjust a feed rate of the cladding material powder by adjusting a flow rate of the assist gas that controls a pressure inside the powder container, and 
the laser cladding apparatus does not include a powder feeding device that feeds the cladding material powder to the powder container.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Allowance of claims 1, 4, and 7-8 are indicated.
References Miyagi and Buongiorno are the closest prior arts. 
Each of references Miyagi and Buongiorno teaches a laser cladding apparatus comprising: a processing head including a cylindrical body, a jet nozzle, and a powder container is an external container that connected to the cylindrical body. In addition, reference DE10154093 teaches the powder is supplied to the side wall of laser head.
However, either Miyagi or Buongiorno does not suggest or teach the limitation “the powder container includes an inner wall around the jet nozzle, an outer wall, a top wall, and a bottom wall and the powder feeding port is through the inner wall and is the only unsealed opening” and “the laser cladding apparatus does not include a powder .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRIS Q LIU whose telephone number is (571)272-8241. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/CHRIS Q LIU/Examiner, Art Unit 3761   

/IBRAHIME A ABRAHAM/Supervisory Patent Examiner, Art Unit 3761